DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on August 15th, 2022 is acknowledged. In virtue of this communication, claims 1-14 are currently presented in the instant application and claims 15-20 have been cancelled by the applicant.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 7, and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hoegerl et al. (US 2020/0035579 A1; hereinafter Hoegerl).

With respect to claim 1, Hoegerl teaches a semiconductor package 100 in at least Figs. 1A-2 comprising: 
one or more die 140 coupled over a substrate 120 (see Fig. 1A and paragraphs 20, 21, 26); 
an electrically conductive spacer 130 coupled over the substrate 120 (see Fig. 1A and paragraphs 20, 25); and 
a clip 110 coupled over and to the one or more die 140 and the electrically conductive spacer 130 (see Fig. 1A and paragraphs 20, 25-27; 110 coupled to 140 by 150 and solder/adhesive); 
wherein the clip 110 electrically couples the one or more die 140 and the electrically conductive spacer 130 (see Fig. 1A and paragraphs 20, 25-27; both 130 and 140 are electrically connected to 110).

With respect to claim 3, Hoegerl teaches the package of claim 1, wherein the electrically conductive spacer 130 is a vertical connection system (see Fig. 1A and paragraphs 20, 25; 130 vertically extends and provides connect between 120 and 110).

With respect to claim 4, Hoegerl teaches the package of claim 1, wherein the clip 110 is coupled to the one or more die 140 and the electrically conductive spacer 130 through one or one of solder or an adhesive (see Fig. 1A and paragraphs 25, 27).

With respect to claim 5, Hoegerl teaches the package of claim 1, wherein the one or more die 140 comprise an insulative gate bipolar transistor (IGBT) and a diode (see Fig. 1A and paragraph 26; a single die 140 is an IGBT).

With respect to claim 7, Hoegerl teaches the package of claim 1, wherein the package 100 includes only a single clip 110 (see Fig. 1A, 2, and paragraphs 20, 24, 36).

With respect to claim 8, Hoegerl teaches the package of claim 1, wherein the electrically conductive spacer 130 is directly coupled to both the substrate 120 and the clip 110 through one of a solder, or an adhesive (see Figs. 1A and paragraph 25).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hoegerl et al. (US 2020/0035579 A1; hereinafter Hoegerl) in view of Lin et al. (US 20170162481 A1; hereinafter Lin).

With respect to claim 2, Hoegerl discloses the package of claim 1. 
Hoegerl does not explicitly discloses wherein the clip comprises a first portion with a first thickness and a second portion with a second thickness.
Lin discloses a semiconductor package in at least Fig. 43 wherein a clip (comprising 294, 296, 298, 300) comprises a first portion (at 294) with a first thickness and a second portion (at 300) with a second thickness (see Fig. 43 and paragraph 168).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the clip of Hoegerl would comprise a first portion with a first thickness and a second portion with a second thickness as taught by Lin so as to allow the package to accommodate different for sized die without increasing overall package size or to accommodate dies with different heat dissipation and/or electrical connection requirements (see MPEP 2144 I and paragraph 169 of Lin).

With respect to claim 6, Hoegerl discloses the package of claim 1, wherein the electrically conductive spacer 130 comprises copper (see Fig. 1A and paragraph 25).
Hoegerl does not explicitly disclose wherein the electrically conductive spacer comprises copper foil.
Lin discloses a semiconductor package in at least Figs. 31-33 wherein an electrically conductive spacer 164 comprises copper foil (see Figs. 31-33 and paragraph 127).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the electrically conductive spacer of Hoegerl would comprise copper foil as taught by Lin because copper foil is well known in the art and it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill (see MPEP 2144.07).

Claims 9, 10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hoegerl et al. (US 2020/0035579 A1; hereinafter Hoegerl) in view of Loeffler et al. (US 2018/0182946 A1; hereinafter Loeffler).

With respect to claim 9, Hoegerl discloses a semiconductor package 100 in at least Figs. 1A-2 comprising: 
one or more die 140 coupled over a substrate 120 (see Figs. 1A, 1B, and paragraphs 20, 21, 26); 
an electrically conductive spacer 130 coupled over the substrate 120 (see Figs. 1A, 1B, and paragraphs 20, 25); and 
a redistribution layer (RDL) 160 coupled over the one or more die 140 and the electrically conductive spacer 130 (see Figs. 1A, 1B, and paragraphs 20, 25-27, 33; 160 coupled to 140 by 150 and solder/adhesive); 
wherein the RDL 160 electrically connects the one or more die 140 and the electrically conductive spacer 130 (see Figs. 1A, 1B, and paragraphs 20, 25-27, 33, 35; both 130 and 140 are electrically connected to 163 of 160).
Hoegerl does not explicitly disclose wherein redistribution layer (RDL) comprising boron nitrite. However, it is noted that surface 111 of 110 (note that the upper electrically conductive layer 161 corresponds to the outwardly exposed metal surface 111) can have an electrically insulating coating and can be configured for the application of a heat sink (see paragraph 38). It is understood that as boron nitrite is an insulative layer it is a layer added onto the electrically conductive part of the RDL.
Loeffler discloses a semiconductor package in Figs. 9 and 10 wherein a semiconductor component (consisting of 15 and 200) comprising boron nitrite (see Figs. 9 and 10 and paragraph 64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the redistribution layer (RDL) of Hoegerl would comprise boron nitrite based on the combined teachings of Hoegerl and Loeffler because Hoegerl contemplates adding an electrically insulating coating to the exposed surface of the redistribution layer for the application of a heat sink and Loeffler teaches arranging thermally conductive a boron nitrite heat spreader between a semiconductor component and a heat sink (see Hoegerl paragraph 38; Also see Loeffler paragraph 64). Both Hoegerl and Loeffler and interested in eliminating heat from their respective devices. One of ordinary skill in the art would have recognized that using boron nitrite taught by Loeffler as the electrically insulating coating contemplated by Hoegerl would have yielded predictable results and resulted in an improved system. Additionally, it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill (see MPEP 2144.07).

With respect to claim 10, the combination of Hoegerl and Loeffler discloses the package of claim 9, wherein the electrically conductive spacer 130 is directly coupled to both the substrate 120 and the RDL 160 through one of solder or an adhesive (see Hoegerl: Figs. 1A, 1B, and paragraphs 25, 33).

With respect to claim 12, the combination of Hoegerl and Loeffler discloses the package of claim 9, wherein the RDL 160 comprises a plurality of electrical traces on one side (see Hoegerl: Figs. 1A, 1B, and paragraph 35; note conduction tracks/application locations for electrically conductive spacers 130, 150).

With respect to claim 14, the combination of Hoegerl and Loeffler discloses the package of claim 9, wherein the substrate 120 comprises a direct bonded copper (DBC) substrate (see Figs. 1A, 1B, and paragraphs 21; DCB and DBC are synonymous).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hoegerl et al. (US 2020/0035579 A1; hereinafter Hoegerl) in view of Loeffler et al. (US 2018/0182946 A1; hereinafter Loeffler) as applied to claim 10 above, and further in view of Gowda et al. (US 2014/0264799 A1; hereinafter Gowda).

With respect to claim 11, the combination of Hoegerl and Loeffler discloses the package of claim 10.
The combination does not disclose wherein the one of solder or the adhesive comprises silver sintering material.
Gowda discloses a semiconductor package in at least Fig. 2 wherein one of solder or adhesive comprises silver sintering material (see Fig. 2 and paragraph 34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the one of solder or the adhesive of the combination of Hoegerl and Loeffler would comprise silver sintering material as taught by Gowda because silver sintering material is well known in the art and it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill (see MPEP 2144.07).

Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hoegerl et al. (US 2020/0035579 A1; hereinafter Hoegerl) in view of Loeffler et al. (US 2018/0182946 A1; hereinafter Loeffler) as applied to claim 9 above, and further in view of Lin et al. (US 20170162481 A1; hereinafter Lin).

With respect to claim 13, the combination of Hoegerl and Loeffler discloses the package of claim 9, wherein the electrically conductive spacer 130 comprises copper (see Fig. 1A and paragraph 25).
The combination does not explicitly disclose wherein the electrically conductive spacer comprises copper foil.
Lin discloses a semiconductor package in at least Figs. 31-33 wherein an electrically conductive spacer 164 comprises copper foil (see Figs. 31-33 and paragraph 127).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the electrically conductive spacer of the combination of Hoegerl and Loeffler would comprise copper foil as taught by Lin because copper foil is well known in the art and it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill (see MPEP 2144.07).



Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN M KLEIN whose telephone number is (571)270-7544. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 5712721236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.M.K/Examiner, Art Unit 2829                                                                                                                                                                                                        
/MICHELLE MANDALA/Primary Examiner, Art Unit 2829